Name: Council Regulation (EEC) No 875/77 of 26 April 1977 amending Regulations (EEC) No 1961/75 and (EEC) No 3066/75 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder and butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 77 Official Journal of the European Communities No L 106/23 COUNCIL REGULATION (EEC) No 875/77 of 26 April 1977 amending Regulations (EEC) No 1961 /75 and (EEC) No 3066/75 on the prohibi ­ tion of the use of inward processing arrangements in respect of skimmed-milk powder and butter whereas the situation on the Community markets in the products concerned has not improved ; whereas, in particular, the amounts of butter available are increasing ; whereas, given the present trend , it is unlikely that market equilibrium will be restored in the near future on the basis of the medium-term measures which have been taken for that purpose or which are likely to be taken ; whereas it is therefore necessary to continue to restrict all capacity to absorb surpluses to Community production ; whereas to that end provision should be made for the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder and butter to be maintained for a sufficient period , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 18 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1961 /75 of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder (3 ), as amended by Regulation (EEC) No 648 /77 (4 ), and Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter (5 ), as amended by Regulation (EEC) No 648/77, were adopted because of the surplus of those products in the Community ; whereas the amounts available on the Community market enabled skim ­ med-milk powder and butter to be made available to the processing industries concerned and the use of those products from third countries was therefore not necessary and was likely to disturb the proper func ­ tioning of the common organization of the market in milk and milk products ; whereas the period of validity of these Regulations was limited to 30 April I 977 : HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 3 of Regulation (EEC) No 1961 /75 and Article 1 of Regulation (EEC) No 3066/75, the date '30 April 1977' is hereby replaced by '31 March 1980 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1977 . For the Council The President J. S1LKIN (') O | No L 1 4N , 2 ,S. 6 . I 96X . p . I v ( : ) Ol No L 6 ". I v V 19 6 . p. 9 . ( ) O | No L 200 . 31 . T7 . 19^5 . p. 6 . (-) OJ No L K2 . 31 . 3 . 19". p. 1 . H OJ No L 30 ", 27 . II . 1975 . p. 3 .